Citation Nr: 1449353	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for supraventricular tachycardia and atrial fibrillation.  

2.  Entitlement to an extra-schedular rating for supraventricular tachycardia and atrial fibrillation.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

In December 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record on appeal.  In March 2013, the Veteran via his representative submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

As addressed below, the Board finds that the Veteran has been awarded the maximum schedular rating for his supraventricular tachycardia and atrial fibrillation.  As the Veteran seeks a rating in excess of 30 percent for his service-connected supraventricular tachycardia and atrial fibrillation, the Board must consider whether he meets the criteria for referral of his claim to the Director of Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 Vet. App. 289 (1992) (VA must consider the provisions of 38 C.F.R. § 3.321(b) when a claimant is in receipt of the maximum schedular evaluation).  The Board has listed this issue as a separate claim for procedural purposes. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of additional VA treatment records, which were considered in the April 2012 statement of the case, and a copy of the December 2012 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to an extra-schedular rating for supraventricular tachycardia and atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's supraventricular tachycardia and atrial fibrillation has been assigned a maximum schedular 30 percent rating under Diagnostic Code (DC) 7010, and no other diagnostic codes are applicable.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent rating for supraventricular tachycardia and atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.100, 4.104, DC 7010 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, as discussed below, the Board finds that the Veteran has been awarded the maximum schedular rating for his service-connected supraventricular tachycardia and atrial fibrillation under DC 7010 and no other diagnostic code is applicable to the Veteran's service-connected disability.  Therefore, as there is no outstanding evidence that could demonstrate that the Veteran is entitled to a higher schedular rating, there is no further duty on the part of VA to develop this aspect of his claim.  VAOPGCPREC 5-2004; 38 C.F.R 
§ 3.159(d). 

Additionally, in December 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  
§ 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2012 hearing, the Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the functional impact the Veteran's heart disability had on his daily life and employment, to include a description of the nature and severity of the symptoms associated with such disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as indicated previously, there is no outstanding evidence that could demonstrate that the Veteran is entitled to a higher schedular rating under DC 7010, the Board finds that nothing gives rise to the possibility that evidence had been overlooked with regard to this aspect of the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a rating in excess of 30 percent for his supraventricular tachycardia and atrial fibrillation.  He has been assigned a 30 percent rating for this disability under DC 7010, which governs the evaluations of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  This is the maximum schedular rating under this diagnostic code.

The Board notes that the criteria governing the evaluation of disabilities of the cardiovascular system pursuant to DCs 7000-7007, 7011, and 7015-7020, have detailed guidelines addressing cardiac hypertrophy or dilation, episodes of congestive heart failure, workload capacity in METs, and left ventricular ejection fraction percentage pursuant to 38 C.F.R. § 4.100.  However, these specific guidelines do not apply to the Veteran's atrial fibrillation disability, which is rated under DC 7010.

In this regard, the evidence of record, to include VA treatment records as well as November 2010 and January 2012 VA examination reports, fails to demonstrate that the Veteran has a currently diagnosed cardiac disability other than supraventricular tachycardia and atrial fibrillation associated with such service-connected disability.   

The Board acknowledges that, in a December 2005 decision, the Board considered the guidelines for evaluating diseases of the heart such as the presence of cardiac hypertrophy or dilation, episodes of congestive heart failure, workload capacity in METs, and left ventricular ejection fraction percentage.  However, as stated above, the provisions of 38 C.F.R. § 4.100 specifically exclude DC 7010 from consideration under these criteria and the Veteran is not service-connected for any cardiovascular disease ratable under 38 C.F.R. § 4.100.  As such, the other diagnostic codes for cardiovascular disabilities that provide a rating greater than 30 percent are not appropriate here because the facts of the case do not support their application.  See 38 C.F.R. § 4.104, DCs 7000-7008, 7011-7020.  Therefore, the claim for a higher schedular rating must be denied as a matter of law.  

As the Veteran has been awarded the maximum rating possible under the applicable diagnostic code throughout the course of the appeal, there is no basis for assigning staged ratings under Hart, supra.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in an April 2012 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

Accordingly, the currently assigned 30 percent rating is the maximum available rating for the service-connected supraventricular tachycardia and atrial fibrillation.  The claim for a higher schedular rating, therefore, must be denied as a matter of law.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A schedular rating in excess of 30 percent for supraventricular tachycardia and atrial fibrillation is denied.


REMAND

The Veteran alleges that his supraventricular tachycardia and atrial fibrillation results in symptomatology other than that contemplated by DC 7010.  Specifically, throughout the course of the appeal, he has claimed that such disability results in fatigue, shortness of breath, chest pains, syncope, dizziness, and numbness in the feet.  He further alleges that such disability impacts his employment as a carpenter.  Therefore, by inference, the Veteran contends that his 30 percent schedular rating is inadequate for rating purposes and such should be considered on an extra-schedular basis. 

VA regulations provide that, to accord justice in the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extra-schedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  Id.  

In the instant case, the Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) and VA treatment records and, thereafter, have the AOJ consider such claim on an extra-schedular basis.

In this regard, at his hearing in December 2012, the Veteran reported awaiting a decision regarding his unemployability with the SSA.  As these records may be relevant to his remaining claim on appeal, a remand is necessary in order to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010) (concluding that VA must assist the Veteran in obtaining identified records "[a]s long as a reasonable possibility exists that the records are relevant to the [V]eteran's claim").  Moreover, while on remand, VA treatment records from the AdaVA Outpatient Clinic and Oklahoma City VA Medical Center dated from May 2011 to the present, should be obtained for consideration in the Veteran's appeal.  

Finally, the AOJ should readjudicate the Veteran's claim for an extra-schedular rating for his supraventricular tachycardia and atrial fibrillation.  In this regard, the AOJ should consider whether the criteria under which such service-connected disability reasonably describe the Veteran's disability level and symptomatology and, if not, whether his exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If such criteria are met, the claim should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the record.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Obtain all VA treatment records pertaining to the Veteran's supraventricular tachycardia and atrial fibrillation from the AdaVA Outpatient Clinic and Oklahoma City VA Medical Center dated from May 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to an extra-schedular rating for supraventricular tachycardia and atrial fibrillation should be readjudicated based on the entirety of the evidence.  The AOJ should consider whether the criteria under which such service-connected disability reasonably describe the Veteran's disability level and symptomatology and, if not, whether his exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If such criteria are met, the claim should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


